 Case 1:21-cv-02520-VM Document 10 Filed 08/16/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                   8/16/2021
TRUSTEES OF THE NEW YORK CITY      :
DISTRICT COUNCIL OF CARPENTERS     :
PENSION FUND, WELFARE FUND, ANNUITY:
FUND, AND APPRENTICESHIP,          :
JOURNEYMAN RETRAINING, EDUCATIONAL :
AND INDUSTRY FUND, TRUSTEES OF THE :    21 Civ. 2520 (VM)
NEW YORK CITY CARPENTERS RELIEF    :
AND CHARITY FUND, THE CARPENTER    :    DECISION AND ORDER
CONTRACTOR ALLIANCE OF             :
METROPOLITAN NEW YORK, AND THE NEW :
YORK CITY DISTRICT                 :
COUNCIL OF CARPENTERS,             :
                                   :
               Petitioners,        :
                                   :
     - against -                   :
                                   :
KREFAB CORPORATION,                :
                                   :
               Respondent.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      Petitioners   Trustees   of       the   New   York   City   District

Council of Carpenters Pension Fund, Welfare Fund, Annuity

Fund, and Apprenticeship, Journeyman Retraining, Educational

and Industry Fund, Trustees of the New York City Carpenters

Relief and Charity Fund, the Carpenter Contractor Alliance of

Metropolitan New York, and the New York City District Council

of   Carpenters   (collectively,        “Petitioners”),      bring   this

action against Krefab Corporation (“Respondent”) to confirm

an arbitration award. Now before the Court is Petitioners’

unopposed petition to confirm the award. (See “Petition,”



                                    1
 Case 1:21-cv-02520-VM Document 10 Filed 08/16/21 Page 2 of 5




Dkt. No. 1.) For the reasons discussed below, the Petition is

GRANTED.

     A court reviewing an arbitration award should confirm

that award so long as the arbitrator “acted within the scope

of his authority” and “the award draws its essence from the

agreement.” Local 1199, Drug,        Hosp. & Health Care Employees

Union, RWDSU, AFL-CIO v. Brooks Drug Co., 956 F.2d 22, 25 (2d

Cir. 1992). Even where a Court may believe the arbitrator was

incorrect, an award should be confirmed if the decision was

within the scope of the arbitrator’s authority. See, e.g.,

United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29,

38 (1987) (“As long as the arbitrator           is even arguably

construing or applying the contract and acting within the

scope of his authority, that a court is convinced he committed

a serious error does not suffice to overturn his decision.”);

Abram Landau Real Estate v. Bevona, 123 F.3d 69, 74-75 (2d

Cir. 1997) (“Even if a court is convinced the arbitrator’s

decision is incorrect, the decision should not be vacated so

long as the arbitrator did not exceed the scope of his

authority.”) (citing Leed Architectural Products, Inc. v.

United Steelworkers of Am. Local 6674, 916 F.2d 63, 65 (2d

Cir. 1990)). Generally, confirmation of an arbitration award

is a “‘summary proceeding that merely makes what is already

a final arbitration award a judgment of the court.’” D.H.

                                 2
 Case 1:21-cv-02520-VM Document 10 Filed 08/16/21 Page 3 of 5




Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir.

2006) (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171,

176 (2d Cir. 1984)). Accordingly, the court “must grant the

award unless the award is vacated, modified, or corrected.”

Id. (internal quotations omitted).

      Here, the Court treats the unopposed motion as one for

summary judgment. See D.H. Blair, 462 F.3d at 109; see also

Trustees of New York City Dist. Council of Carpenters Pension

Fund,      Welfare   Fund,      Annuity        Fund,    &    Apprenticeship,

Journeyman Retraining, Educ. & Indus. Fund v. Empire Masonry,

LLC, No. 19 Civ. 1233, 2019 WL 11270457, at *1 (S.D.N.Y. June

5, 2019) (“Because Respondent has failed to appear or respond

to   the    petition,     the   Court       regards    the   petition   as   an

unopposed motion for summary judgment.”).

        Having reviewed the petition, the memorandum of law, as

well as the accompanying documents, the Court is persuaded

that the arbitrator acted within the scope of his authority.

The Court therefore will confirm the arbitration award.

      The    Court   is    likewise         persuaded    that   Petitioners’

request for attorney’s fees is proper, and that the rate they

describe is reasonable. See, e.g., Trustees of the New York

City Dist. Council of Carpenters Pension Fund v. Coastal Env't

Grp., Inc., No. 16 Civ. 6004, 2016 WL 7335672, at *3 (S.D.N.Y.

Dec. 16, 2016). Likewise, the Court is persuaded that costs

                                        3
 Case 1:21-cv-02520-VM Document 10 Filed 08/16/21 Page 4 of 5




as well as post-judgment interest are also warranted. See

Trustees for The Mason Tenders Dist. Council Welfare Fund v.

Euston St. Servs., Inc., No. 15 Civ. 6628, 2016 WL 67730, at

*2 (S.D.N.Y. Jan. 5, 2016) (“Awards of post-judgment interest

under § 1961 are mandatory.” (citing Cappiello v. ICD Publ’ns,

Inc., 720 F.3d 109, 113 (2d Cir. 2013); Westinghouse Credit

Corp. v. D’Urso, 371 F.3d 96, 100–01 (2d Cir. 2004)).

     Therefore, for the reasons stated above, it is hereby

     ORDERED that the Petition (Dkt. No. 1) of Petitioners

Trustees of the New York City District Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship,

Journeyman   Retraining,     Educational    and    Industry     Fund,

Trustees of the New York City Carpenters Relief and Charity

Fund, the Carpenter Contractor Alliance of Metropolitan New

York, and the New York City District Council of Carpenters is

GRANTED, as follows:

       1. Awarding     Petitioners    $181,158.84,     as     against

          Respondent, representing the Award plus interest

          from the date of the Award through the date of

          judgment to accrue at the annual rate of 5.25%

          pursuant to the Award;

       2. Awarding Petitioners $75 in court costs and service

          fees arising out of the proceeding;



                                 4
 Case 1:21-cv-02520-VM Document 10 Filed 08/16/21 Page 5 of 5




       3. Awarding Petitioners $807.50 in attorney’s fees

          arising out of the proceeding; and

       4. Awarding Petitioners post-judgment interest at the

          statutory rate.

    The Clerk of Court is respectfully directed to dismiss

all pending motions and to close this case.



SO ORDERED.

Dated: New York, New York
       16 August 2021                 _________________________
                                            VICTOR MARRERO
                                               U.S.D.J.




                                 5
